SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT (NO. 33-53683) UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 34 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 37 [X] Vanguard Tax-Managed Funds (Exact Name of Registrant as Specified in Declaration of Trust) P.O. Box 2600, Valley Forge, PA 19482 (Address of Principal Executive Office) Registrants Telephone Number (610) 669-1000 Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on April 28, 2011, pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Vanguard Tax-ManagedFunds ® Supplement to the Prospectus and Summary Prospectus Dated April 28, 2011 Important Changes to Vanguard Tax-Managed Funds Effective immediately, the 1% redemption fee for all shares held less than five years for the Tax-Managed Balanced, Tax-Managed Capital Appreciation, Tax-Managed Growth and Income, and Tax-Managed Small-Cap Funds has been eliminated. Effective May 13, 2011, Investor Shares of the Tax-Managed Balanced, Tax-Managed Small-Cap, and Tax-Managed International Funds will be renamed Admiral Shares. In addition, all outstanding Investor Shares of the Tax-Managed Capital Appreciation and Tax-Managed Growth and Income Funds will be converted into Admiral Shares on that date. Going forward, the Account Minimums for Admiral Shares of all the Tax-Managed Funds will be $10,000. Investor Shares will no longer be available for these Funds. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 103B 042011 Vanguard Tax-Managed Funds ® Prospectus April 28, 2011 Investor Shares & Admiral Shares Vanguard Tax-Managed Balanced Fund Investor Shares (VTMFX) Vanguard Tax-Managed Growth and Income Fund Investor Shares (VTGIX) Vanguard Tax-Managed Growth and Income Fund Admiral Shares (VTGLX) Vanguard Tax-Managed Capital Appreciation Fund Investor Shares (VMCAX) Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares (VTCLX) Vanguard Tax-Managed Small-Cap Fund Investor Shares (VTMSX) Vanguard Tax-Managed International Fund Investor Shares (VTMGX) This prospectus contains financial data for the Funds through the fiscal year ended December 31, 2010 . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Vanguard Fund Summaries Financial Highlights 47 Tax-Managed Balanced Fund 1 Investing With Vanguard 55 Tax-Managed Growth and Income Fund 7 Purchasing Shares 55 Tax-Managed Capital Appreciation Fund 12 Converting Shares 58 Tax-Managed Small-Cap Fund 17 Redeeming Shares 60 Tax-Managed International Fund* 22 Exchanging Shares 64 Investing in Tax-Managed Funds 27 Frequent-Trading Policy 65 More on the Funds 28 Other Rules You Should Know 67 The Funds and Vanguard 40 Fund and Account Updates 71 Investment Advisor 41 Contacting Vanguard 73 Dividends, Capital Gains, and Taxes 43 Additional Information 74 Share Price 45 Glossary of Investment Terms 77 Vanguard Tax-Managed Balanced Fund Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of federally tax-exempt income, long-term capital appreciation, and a modest amount of taxable current income. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.12% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.15% 1 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that operating expenses remain as stated in the preceding table . The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $15 $48 $85 $192 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 23%. Primary Investment Strategies The Fund invests approximately 50% to 55% of its assets in municipal securities and the balance in common stocks. The fixed income portion of the Fund is concentrated in high-quality municipal securities with a dollar-weighted average maturity expected to be between 6 and 12 years. At least 75% of the municipal bonds purchased by the Fund will be rated in one of the top three credit-rating categories (Aaa, Aa, and A by Moodys Investors Service, Inc., or AAA, AA, and A by Standard & Poors), as determined by an independent bond-rating agency. The Funds stock holdings are chosen from the stocks that pay lower dividends within the Russell 1000 Indexan index that is made up of stocks of large- and mid-capitalization U.S. companies. The Fund uses statistical methods to sample the Index, aiming to minimize taxable dividends while approximating the other characteristics of the Index. The expected result of the stock portion is a portfolio that will loosely track the total return performance of the Index, but with lower taxable income distributions. 2 Primary Risks The Fund is subject to the risks associated with the stock and bond markets, any of which could cause an investor to lose money. However, because stock and bond prices can move in different directions or to different degrees, the Funds bond holdings may counteract some of the volatility experienced by the Funds stock holdings.  With 50% to 55% of its assets in municipal securities, the Fund is proportionately subject to bond risks, including: interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates; credit risk , which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline; call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call ( redeem ) securities with higher coupons or interest rates before their maturity dates, causing the Fund to lose any price appreciation above the bonds call price and forcing it to reinvest the unanticipated proceeds at lower interest rates that may result in a decline in the Funds income; and income risk, which is the chance that the Funds income will decline because of falling interest rates.  With 45% to 50% of its assets in stocks, the Fund is proportionately subject to stock risks, including: stock market risk , which is the chance that stock prices overall will decline; and investment style risk , which is the chance that returns from large- and mid-capitalization stocks will trail returns from the overall stock market. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. The stock portion of the Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Fund (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns (including operating expenses and any applicable shareholder fees) compare with those of two comparative indexes and a composite bond/stock index, which have investment characteristics similar to those of the Fund. K eep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Tax-Managed Balanced Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 10.46% (quarter ended September 30, 2009), and the lowest return for a quarter was 9.01% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Tax-Managed Balanced Fund Investor Shares Return Before Taxes 8.15% 4.03% 3.68% Return After Taxes on Distributions 8.04 3.91 3.56 Return After Taxes on Distributions and Sale of Fund Shares 6.12 3.74 3.42 Comparative Indexes (reflect no deduction for fees, expenses, or taxes) Russell 1000 Index 16.10% 2.59% 1.83% Tax-Managed Balanced Composite Index 10.81 4.32 3.89 Barclays Capital 7 Year Municipal Bond Index 4.63 5.17 5.15 4 Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Managers Michael G. Kobs, Portfolio Manager. He has managed the bond portion of the Fund since 2008. Michael Perre, Principal of Vanguard. He has managed the stock portion of the Fund since 1999. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( v anguard.com ) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $10,000 To add to an existing account $100 (other than by Automatic Investment Plan, which has no established minimum) 5 Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund share s. 6 Vanguard Tax-Managed Growth and Income Fund Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of long-term capital appreciation and a moderate level of current income. Fees and Expenses The following table describe s the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.17% 0.10% 12b-1 Distribution Fee None None Other Expenses 0.03% 0.02% Total Annual Fund Operating Expenses 0.20% 0.12% 7 Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain as stated in the preceding table . The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $20 $64 $113 $255 Admiral Shares $12 $39 $68 $154 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 6%. Primary Investment Strategies The Fund purchases stocks included in the Standard & Poors 500 Indexan index that is dominated by the stocks of large U.S. companies. The Fund will hold substantially all of the S&P 500 ® Index stocks. To minimize capital gains distributions caused by portfolio trades, the Fund sells portfolio securities with a higher tax basis. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock markets. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies. 8  Investment style risk , which is the chance that returns from large-capitalization stocks will trail returns from the overall stock market. Large-cap stocks tend to go through cycles of doing betteror worsethan the stock market in general. These periods have, in the past, lasted for as long as several years. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented (including operating expenses and any applicable shareholder fees) compare with those of the Funds benchmark index, which has investment characteristics similar to those of the Fund . Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Tax-Managed Growth and Income Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 15.89% (quarter ended June 30, 2009), and the lowest return for a quarter was 21.96% (quarter ended December 31, 2008). 9 Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Tax-Managed Growth and Income Fund Investor Shares Return Before Taxes 13.77% 2.22% 1.37% Return After Taxes on Distributions 13.45 1.91 1.03 Return After Taxes on Distributions and Sale of Fund Shares 9.33 1.87 1.07 Standard & Poors 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 1.41% Since Inception (Nov. 12, 1 Year 5 Years 2001) Vanguard Tax-Managed Growth and Income Fund Admiral Shares Return Before Taxes 14.99% 2.28% 3.30% Standard & Poors 500 Index (reflects no deduction for fees, expenses, or taxes) 15.06% 2.29% 3.28% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 10 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Michael Perre, Principal of Vanguard. He has managed the Fund since 2006. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( v anguard.com ) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $10,000 $100,000 To add to an existing account $100 (other than by Automatic $100 (other than by Automatic Investment Plan, which Investment Plan, which has no established minimum) has no established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund share s. 11 Vanguard Tax-Managed Capital Appreciation Fund Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of long-term capital appreciation. Fees and Expenses The following table describe s the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.18% 0.10% 12b-1 Distribution Fee None None Other Expenses 0.02% 0.02% Total Annual Fund Operating Expenses 0.20% 0.12% 12 Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that operating expenses remain as stated in the preceding table . The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $20 $64 $113 $255 Admiral Shares $12 $39 $68 $154 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 7% . Primary Investment Strategies The Fund purchases stocks that pay lower dividends and are included in the Russell 1000 Indexan index that is made up of the stocks of large- and mid-capitalization U.S. companies. The Fund uses statistical methods to sample the Index, aiming to minimize taxable dividends while approximating the other characteristics of the Index. The expected result is a portfolio that will loosely track the total return performance of the Index, but with lower taxable income distributions. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock markets. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. 13 The Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Investment style risk , which is the chance that returns from large- and mid-capitalization stocks will trail returns from the overall stock market. Historically, mid-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented (including operating expenses and any applicable shareholder fees) compare with those of the Funds benchmark index, which has investment characteristics similar to those of the Fund . Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Tax-Managed Capital Appreciation Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 16.71% (quarter ended June 30, 2009), and the lowest return for a quarter was 22.26% (quarter ended December 31, 2008). 14 Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Tax-Managed Capital Appreciation Fund Investor Shares Return Before Taxes 14.80% 2.52% 1.50% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Russell 1000 Index (reflects no deduction for fees, expenses, or taxes) 16.10% 2.59% 1.83% Since Inception (Nov. 12, 1 Year 5 Years Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares Return Before Taxes 16.02% 2.57% 4.05% Russell 1000 Index (reflects no deduction for fees, expenses, or taxes) 16.10% 2.59% 3.87% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 15 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Michael H. Buek, CFA, Principal of Vanguard. He has managed the Fund since its inception in 1994. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( v anguard.com ) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $10,000 $100,000 To add to an existing account $100 (other than by Automatic $100 (other than by Automatic Investment Plan, which Investment Plan, which has no established minimum) has no established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund share s. 16 Vanguard Tax-Managed Small-Cap Fund Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of long-term capital appreciation. Fees and Expenses The following tabl e describe s the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.15% 12b-1 Distribution Fee None Other Expenses 0.03% Total Annual Fund Operating Expenses 0.18% 17 Example The following example is intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% a year and that operating expenses remain as stated in the preceding table . The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $18 $58 $101 $230 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 46 %. Primary Investment Strategies The Fund purchases stocks included in the Standard & Poors SmallCap 600 Indexan index that is made up of stocks of smaller U.S. companiesin approximately the same proportions as in the Index. To improve tax efficiency, the Fund may limit investments in Index securities that have undesirable tax characteristics, and may continue to hold securities no longer included in the Index. Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock markets. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies. 18  Investment style risk , which is the chance that returns from small-capitalization stocks will trail returns from the overall stock market. Historically, small-cap stocks have been more volatile in price than the large-cap stocks that dominate the overall market, and they often perform quite differently. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares (including operating expenses and any applicable shareholder fees) compare with those of the Funds benchmark index, which has investment characteristics similar to those of the Fund . Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free 800-662-7447. Annual Total Returns  Vanguard Tax-Managed Small-Cap Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 21.02% (quarter ended June 30, 2009), and the lowest return for a quarter was 24.79% (quarter ended December 31, 2008). 19 Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Tax-Managed Small-Cap Fund Investor Shares Return Before Taxes 24.74% 4.66% 7.58% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares S&P SmallCap 600 ® Index (reflects no deduction for fees, expenses, or taxes) 26.31% 4.64% 7.66% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Michael H. Buek, CFA, Principal of Vanguard. He has managed the Fund since its inception in 1999. 20 Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( v anguard.com ) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $10,000 To add to an existing account $100 (other than by Automatic Investment Plan, which has no established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund share s. 21 Vanguard Tax-Managed International Fund Investment Objective The Fund seeks to provide a tax-efficient investment return consisting of long-term capital appreciation. Fees and Expenses The following tabl e describe s the fees and expenses you may pay if you buy and hold Investor Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (on shares held less than five years) 1% Account Service Fee (for fund account balances below $10,000) $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Expenses 0.14% 12b-1 Distribution Fee None Other Expenses 0.04% Total Annual Fund Operating Expenses 0.18% 22 Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. The first example assumes that the Shares provide a return of 5% a year, that operating expenses remain as stated in the preceding table , and that you redeem your shares at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $123 $173 $101 $230 The one- and three-year figures in the preceding example include the Funds 1% redemption fee. The five- and ten-year figures do not include the fee, because it applies only to shares held for less than five years. The next example assumes that you did not redeem your shares at the end of the given period. Expenses for the one- and three-year periods are lower than in the first example, because the Funds 1% redemption fee does not apply. 1 Year 3 Years 5 Years 10 Years $18 $58 $101 $230 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 6 %. Primary Investment Strategies The Fund purchases stocks included in the MSCIEAFE Index, which is made up of approximately 970 common stocks of companies located in 22 countries in Europe, Australia, Asia, and the Far East. The Fund uses statistical methods to sample the Index, aiming to closely track its investment performance while limiting investments in Index securities that have undesirable tax characteristics in an attempt to minimize taxable income distributions. 23 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of global stock markets. The Funds performance could be hurt by:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. The Funds investments in foreign stocks can be riskier than U.S. stock investments. The prices of foreign stocks and the prices of U.S. stocks have, at times, moved in opposite directions. In addition, the Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies.  Country/regional risk, which is the chance that world eventssuch as political upheaval, financial troubles, or natural disasterswill adversely affect the value of securities issued by companies in foreign countries or regions. Because the Fund may invest a large portion of its assets in securities of companies located in any one country or region, the Funds performance may be hurt disproportionately by the poor performance of its investments in that area.  Currency risk , which is the chance that the value of a foreign investment, measured in U.S. dollars, will decrease because of unfavorable changes in currency exchange rates. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares (including operating expenses but excluding shareholder fees) has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Investor Shares (including operating expenses and any applicable shareholder fees) compare with those of the Funds benchmark index, which has investment characteristics similar to those of the Fund . MSCI EAFE Index returns are adjusted for withholding taxes applicable to Luxembourg holding companies. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. 24 Annual Total Returns  Vanguard Tax-Managed International Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 25.41% (quarter ended June 30, 2009), and the lowest return for a quarter was 20.00% (quarter ended September 30, 2002). Average Annual Total Returns for Periods Ended December 31, 1 Year 5 Years 10 Years Vanguard Tax-Managed International Fund Investor Shares Return Before Taxes 7.30% 2.76% 3.64% Return After Taxes on Distributions 7.06 2.52 3.34 Return After Taxes on Distributions and Sale of Fund Shares 5.41 2.49 3.16 MSCI EAFE Index (reflects no deduction for fees or expenses) 7.75% 2.46% 3.50% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. 25 Investment Advisor The Vanguard Group, Inc. Portfolio Manager Donald M. Butler, CFA, Principal of Vanguard. He has m anaged the Fund since 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( v anguard.com ) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares To open and maintain an account $10,000 To add to an existing account $100 (other than by Automatic Investment Plan, which has no established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. Distributions are taxable to you for federal income tax purposes, whether or not you reinvest these amounts in additional Fund shares. A sale or exchange of Fund shares is a taxable event, which means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your federal income tax return. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may also be subject to state and local income taxes. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund share s. 26 Investing in Tax-Managed Funds Most mutual funds seek to maximize pre-tax total returns, without regard to the personal tax consequences for investors. Yet most investors stand to lose a significant portion of their investment returns to federal, state, and local taxes. Fund dividends and short-term capital gains are now taxed at federal income tax rates as high as 35%; for long-term capital gains, the rates can be up to 15%. The Vanguard Tax-Managed Funds aim to minimize the impact of taxes on investors total returns by operating in a tax-efficient manner. Each Fund uses these tax-management techniques:  Low turnover . Each Fund seeks to minimize turnover by employing an index-oriented approach to stock investing. Frequent tradinga hallmark of many actively managed fundscauses a fund to realize capital gains, which must then be distributed to shareholders, reducing after-tax returns.  A disciplined sell-selection method . When selling specific securities, each Fund will select a specific share lotmore often than not, the highest-cost sharesin order to minimize realized capital gains. In addition, the Fund may sell securities at a loss in order to offset realized capital gains that would otherwise have to be distributed to shareholders.  Bias against taxable dividend income . The Tax-Managed Balanced and Tax-Managed Capital Appreciation Funds minimize taxable dividend income by focusing on the lower-yielding stocks in their shared benchmark index (the Russell 1000 Index). In addition, the bond portion of the Tax-Managed Balanced Fund is made up of municipal bonds, which generate tax-exempt dividends. The Tax-Managed International Fund imposes a redemption fee on short-term investors, whose in-and-out activity can reduce the Funds tax efficiency by causing it to realize capital gains. The fee is 1% for shares held less than five years. This fee is paid to the Fund to help cover transaction costs it incurs when selling securities to meet redemptions. 27 More on the Funds This prospectus describes the primary risks you would face as a Fund shareholder. It is important to keep in mind one of the main axioms of investing: The higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: The lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. Look for this symbol throughout the prospectus. It is used to mark detailed information about the more significant risks that you would confront as a Fund shareholder. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk ® explanations along the way. Reading the prospectus will help you decide whether a Fund is the right investment for you. We suggest that you keep this prospectus for future reference. Share Class Overview This prospectus offers Investor Shares for all of the Funds and Admiral Shares for two of the Funds. A separate prospectus offers Institutional Shares of each Fund (other than the Tax-Managed Balanced Fund), which are generally for investors who invest a minimum of $5 million. In addition, the Tax-Managed International Fund issues an exchange-traded class of shares (Vanguard MSCI EAFE ETF), which are also offered through a separate prospectus. All share classes offered by a Fund have the same investment objective, strategies, and policies. However, different share classes have different expenses; as a result, their investment performances will differ. Plain Talk About Costs of Investing Costs are an important consideration in choosing a mutual fund. Thats because you, as a shareholder, pay a proportionate share of the costs of operating a fund, plus any transaction costs incurred when the fund buys or sells securities. These costs can erode a substantial portion of the gross income or the capital appreciation a fund achieves. Even seemingly small differences in expenses can, over time, have a dramatic effect on a funds performance. The following sections explain the primary investment strategies and policies that each Fund uses in pursuit of its objective. The Funds board of trustees, which oversees the Funds management, may change investment strategies or policies in the interest of shareholders without a shareholder vote, unless those strategies or policies are designated as fundamental. Note that each Funds investment objective is not fundamental and may be changed without a shareholder vote. Vanguard Tax-Managed Small-Cap Fund will invest all, or substantially all (but in no event less than 80%), of its assets in small-cap stocks, which include those stocks in 28 the S&P SmallCap 600 Index. This policy may be changed only upon 60 days notice to shareholders. The Funds investment in small-cap stocks generally will be within the capitalization range of the companies included in the S&P SmallCap 600 Index ($ 69.3 million to $ 3.3 billion as of December 31, 2010 ). In the future, the Indexs market-capitalization range may be higher or lower, and the Funds investment may track another small-cap index. Such changes may occur at any time and without notice to Fund shareholders. Market Exposure The following grid shows, at a glance, the types of investments made by each Fund as its primary investment strategy, as well as the percentage of assets that each Fund expects to commit to these investments. Market exposure is expected to play the most important role in achieving a Funds investment objective. Vanguard Tax-Managed Fund Growth and Capital Market Exposure Balanced Income Appreciation Small-Cap International Common stocks 45%50% 100% 100% 100% 100% Large- and Predominantly Large- and mid- Small-cap U.S. Predominantly mid-cap U.S. large-cap U.S. cap U.S. companies large-cap companies companies companies foreign companies Municipal bonds 50%55% None None None None U.S. Stocks Each Fund invests in U.S. stocks as a primary investment strategy, other than the Tax-Managed International Fund, which invests in foreign stocks as a primary investment strategy. The size of the companies on which the Funds focus differs with each Fund. Each Fund is subject to stock market risk, which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices. A Funds benchmark index may, at times, become focused in stocks of a particular sector, category, or group of companies. To illustrate the volatility of stock prices, the following table shows the best, worst, and average annual total returns for the U.S. stock market over various periods as measured by the Standard & Poors 500 Index, a widely used barometer of market activity. (Total returns consist of dividend income plus change in market price.) Note that the returns shown do not include the costs of buying and selling stocks or other expenses that a real-world investment portfolio would incur. 29 U.S. Stock Market Returns (1926 ) 1 Year 5 Years 10 Years 20 Years Best 54.2% 28.6% 19.9% 17.8% Worst 43.1 12.4 1.4 3.1 Average 11.8 10.0 10.6 11.3 The table covers all of the 1-, 5-, 10-, and 20-year periods from 1926 through 2010. You can see, for example, that although the average return on common stocks for all of the 5-year periods was 10% , average returns for individual 5-year periods ranged from 12.4% (from 1928 through 1932) to 28.6% (from 1995 through 1999). These average returns reflect past performance of common stocks; you should not regard them as an indication of future performance of either the stock market as a whole or the Funds in particular. Keep in mind that the S&P 500 Index (the index tracked by the Tax-Managed Growth and Income Fund) holds mainly large-cap stocks. Historically, small- and mid-cap stocks have been more volatile thanand at times have performed quite differently fromlarge-cap stocks. This volatility is due to several factors, including less-certain growth and dividend prospects for smaller companies. The Tax-Managed Balanced and Tax-Managed Capital Appreciation Funds hold mid-cap stocks in addition to large-cap stocks; the Tax-Managed Small-Cap Fund holds small-cap stocks; and the Tax-Managed International Fund holds mainly large-cap foreign stocks. Stocks of publicly traded companies and funds that invest in stocks are often classified according to market value, or market capitalization. These classifications typically include small-cap, mid-cap, and large-cap. Its important to understand that, for both companies and stock funds, market-capitalization ranges change over time. Also, interpretations of size vary, and there are no official definitions of small-, mid-, and large-cap, even among Vanguard fund advisors. The asset-weighted median market capitalization of each Fund as of December 31, 2010
